UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7214


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ARNOLD DARNELL GIBBS,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. David C. Norton, District Judge. (2:19-cr-00348-DCN-1)


Submitted: February 24, 2022                                      Decided: March 1, 2022


Before GREGORY, Chief Judge, and NIEMEYER and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arnold Darnell Gibbs, Appellant Pro Se. Christopher Braden Schoen, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Arnold Darnell Gibbs appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(1)(A) motion for compassionate release. We review a district court’s denial of

a compassionate release motion for abuse of discretion. United States v. Kibble, 992 F.3d

326, 329 (4th Cir.), cert. denied, 142 S. Ct. 383 (2021). We have reviewed the record and

conclude that the court did not abuse its discretion and sufficiently explained the reasons

for the denial. See United States v. High, 997 F.3d 181, 188-91 (4th Cir. 2021) (discussing

amount of explanation required for denial of compassionate release motion). Accordingly,

we affirm the district court’s order. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              AFFIRMED




                                            2